Citation Nr: 0937976	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  09-28 416 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A).

2.  Whether the appellant meets the basic income eligibility 
requirements for payment of VA pension benefits.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from July 1943 to February 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision, in 
which the RO, inter alia, denied a claim for SMC, based on 
for A&A.  The Veteran filed a notice of disagreement (NOD) in 
February 2009, and the RO issued a statement of the case 
(SOC) in June 2009.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2009.

In September 2009, the Chairman of the Board (signing on 
behalf of the Vice-Chairman) granted the motion of the 
Veteran to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

The Board's decision denying the claim for SMP based on A&A 
is set forth below.  The matter of whether the appellant 
meets the basic income eligibility requirements for payment 
of VA pension benefits-for which the Veteran has completed 
the first of two actions required to place this matter in 
appellate status-is addressed in the remand following the 
order; this matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the Veteran when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that, on her 
VA Form 9 and in other correspondence, the Veteran has 
referred to a separate claim filed on behalf of her spouse, 
who is also a veteran.  The status of any claim filed by her 
spouse is unknown, as her spouse's claims file was not sent 
to the Board in conjunction with her appeal.  While the 
Veteran has asserted that her spouse's claim must be 
considered in determining her allowable income, such a claim 
is not relevant to the matter decided here, i.e., basic 
eligibility to SMP on the basis of A&A.  Any claim filed on 
behalf of the Veteran's spouse is not currently before the 
Board, and will therefore not be addressed in this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran's disabilities include: residuals of breast 
cancer, rated as 100 percent disabling; macular degeneration, 
rated as 70 percent disabling, and chronic heart disease, 
rated as 30 percent disabling. 

3.  The Veteran does not have corrected visual acuity of 
5/200, or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; she is not a patient 
in a nursing home because of mental or physical incapacity; 
and  the evidence does not show that A&A is required for her 
to perform the routine activities of daily living.. 


CONCLUSION OF LAW

The criteria for an award of SMP, based on A&A, are not met.  
38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2008 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The October 2008 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
July 2008 letter.  Hence, this letter meets Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various statements submitted 
by the Veteran.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for A&A means helplessness or being 
so nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if she/he (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200, or less, 
in both eyes, or concentric contraction of the visual field 
to 5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

In the October 2008  rating action on appeal, the RO 
determined that the Veteran had met the basic eligibility 
requirements for entitlement to nonservice-connected pension 
and SMP, based on housebound status, effective June 25, 2008 
(based on residuals of breast cancer, rated as 100 percent 
disabling; macular degeneration, rated as 70 percent 
disabling, and chronic heart disease, rated as 30 percent 
disabling).  As the RO denied SMP, based on A&A, only that 
matter is for appellate consideration.

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress herself/himself, or to keep 
herself/himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed herself/himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her/him from hazards 
or dangers incident to her/his daily environment.  
"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with her/his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that her/his condition is such as would require 
her/him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims held that it was 
mandatory for VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with her/his condition as a whole, 
the "particular personal function" must be one of the 
enumerated factors.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP, based on A&A, are not met.

First, the evidence does not show, and the Veteran does not 
appear to contend, that she is unable to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
or that she has frequent need of adjustment of any special 
prosthetic or orthopedic appliances, an inability to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect her from 
hazards or dangers incident to her daily environment.  An 
October 2008 A&A questionnaire signed by a private physician 
indicates that, although the Veteran cannot leave home 
unassisted, due to visual impairment, the Veteran does not 
need assistance with walking, eating, hygiene, or needs of 
nature; she is not confined to her bed, she is able to sit 
up; and she does not require nursing home care.  Rather, it 
is the Veteran's principal assertion regarding this claim is  
that she is legally blind, and should therefore qualify for 
A&A benefits under the provisions of 38 C.F.R. § 38 C.F.R. 
§ 3.351(c).  

The Veteran submitted a certificate of blindness issued by 
the Massachusetts Commission for the Blind, which certifies 
that the Veteran has qualified as blind under pertinent 
provisions of the General Laws of Massachusetts, since July 
7, 2008.  However, legal blindness is not the standard for 
determining entitlement to A&A.  As indicated above, there 
are specific criteria regarding visual acuity and visual 
field contraction that are not met in this case.  
Specifically, the evidence does not demonstrate corrected 
visual acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

The physician who signed the October 2008 A&A questionnaire, 
noted above, stated that the Veteran was blind in the right 
eye with visual acuity of 20/400.  Visual acuity in the left 
eye was 20/200.  

The report of an optometric assessment on January 28, 2008 
reveals that the Veteran has full visual fields for the right 
and left eye, and that her visual acuity was no worse than 
20/200 in the left eye; although she was unable to read the 
card with her right eye.  A subsequent note on January 31, 
2008 reveals that corrected visual acuity in the left eye was 
20/50, and corrected acuity in the right eye was 20/125 and 
6/400.  These findings were interpreted as indicating 
fluctuating visual acuity.  The Veteran informed the examiner 
that sometimes her vision is better than others.  It was 
noted on the examination report that she was driving on 
occasions when her vision was good.  She has subsequently 
reported that she has stopped driving altogether.  

In sum, although the Veteran's vision appears to be 
significantly impaired, particularly in the right eye, the 
Veteran does not have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  She also is not a patient in a 
nursing home because of mental or physical incapacity; and  
the evidence does not show that A&A is required for her to 
perform the routine activities of daily living.  As such, she 
Veteran simply does not meet the criteria for entitlement to 
SMP based on A&A under 38 U.S.C.A. § 1502; 38 C.F.R. 
§§ 3.351(c), 3.352(a).  

For all the foregoing reasons, the claim for SMP, based on 
A&A , must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for SMP, based on A&A, is denied.


REMAND

In addition to denying the claim for SMP based on A&A in its 
October 2008 decision, the RO determined that the Veteran had 
basic eligibility for nonservice-connected pension, as well 
as for SMP, based on housebound status.  However, as 
reflected in the cover letter accompanying the decision, the 
Veteran's income was found to be in excess of the annual 
limit for payment of such benefits, and therefore she is not 
currently receiving the benefits for which basic eligibility 
has been granted.  The NOD expressed the Veteran's 
disagreement not only with the denial of her A&A claim, but 
also with the RO's determination that her income was 
excessive for payment of pension benefits.  However, the SOC 
addresses only the denial of the A&A claim.  

By filing a timely NOD with the RO's determination that 
appellant does not meet the income requirements for payment 
of VA pension benefits, the Veteran has initiated appellate 
review on that issue.  38 C.F.R. § 20.302(a) (2009).  
However, the RO has yet to issue a SOC with respect to the 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29 (2009); Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2009).

Accordingly, this matter is  hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran an 
SOC addressing the matter of whether she 
meets the income requirements for payment 
of VA pension benefits for which basic 
eligibility has been established.  The RO 
should also furnish to the Veteran a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford her the applicable 
time period for submitting a perfected 
appeal on those issues.

2.  The Veteran is hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-
specifically, that noted above-a timely 
appeal must be perfected (here, within 60 
days of the issuance of the SOC).
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


